Citation Nr: 0632700	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a higher initial rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

Entitlement to a higher initial rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

Entitlement to a higher initial rating for service-connected 
arthritis of the right hand, currently evaluated as 
noncompensable.

Entitlement to service connection for a right upper arm 
condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of December 2004.  This 
matter was originally on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In the February 2001 rating decision, the RO granted service 
connection for chondromalacia and assigned noncompensable 
ratings for each knee.  In a rating decision dated in March 
2003, the RO assigned 10 percent ratings for each knee, 
effective the date the veteran filed the original claim for 
service connection.  The veteran is appealing the assignment 
of the ten percent ratings. 

In addition to the issues currently on appeal, the RO 
remanded several other issues in the December 2004 remand.  
The issues of entitlement to a higher initial rating for 
service-connected fibroids with infertility, and entitlement 
to service connection for back and neck disorders, have been 
granted and are no longer on appeal.  The Board also remanded 
the issues of entitlement to higher initial ratings for 
service-connected keloid formation at the naval, status-post 
excision, and bilateral pes planus, for the issuance of a 
statement of the case (SOC).  The RO complied with that 
remand directive and issued the SOC, but the veteran did not 
perfect an appeal and those issues are not before the Board.  

The issue of entitlement to a higher initial rating for 
service-connected arthritis of the right hand is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that the veteran's left knee 
disability is manifested by limitation of motion on flexion 
to no less than 60 degrees and no limitation on extension.   

3.  The medical evidence shows that the veteran's right knee 
disability is manifested by limitation of motion on flexion 
to no less than 60 degrees and no limitation on extension.   

4.  The medical evidence does not show that a right upper arm 
disorder exists.   


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected chondromalacia of the left 
knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.71a, Diagnostic Code 5003 (2006).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected chondromalacia of the right 
knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.71a, Diagnostic Code 5003 (2006).  

3.  A right upper arm disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in August 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connection and an increased rating for 
a service-connected disability.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
she had that pertained to her claims.  38 C.F.R. § 
3.159(b)(1) (2006).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  

In the notice, the RO provided the appropriate language 
conveying the essence of the regulation.  The RO requested 
from the veteran names and addresses of persons, agencies, or 
companies possessing records that would help decide her 
claims and the approximate time frame covered by the records.  
The RO then requested any additional information or evidence 
from the veteran that she wanted VA to obtain on her behalf.  
The RO told the veteran to send the necessary evidence as 
soon as possible.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision despite this omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for her service-connected 
disabilities.  With regard to the claim of entitlement to 
service connection for a right upper arm condition, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Regarding the claims for higher initial ratings for service-
connected chondromalacia of the left and right knees, the 
Board finds that proceeding with the issuance of a final 
decision would not prejudice the veteran despite the 
inadequate notice provided.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board notes that since the RO's rating decision 
of February 2001, the veteran has submitted both lay and 
medical evidence describing current symptomatology and 
severity associated with her disabilities.  Thus, it is 
clearly demonstrated that the veteran understood the types of 
degree of disability rating evidence needed to substantiate 
the claims.  Additionally, the veteran has been afforded 
three VA examinations for the purpose of evaluating the 
current level of her disabilities.  Lastly, the statement of 
the case (SOC) sets forth the rating criteria for all ratings 
in excess of that currently assigned for her disabilities.  
For these reasons, the Board finds no prejudice to the 
veteran from the inadequate notice provided her on the 
element of the degree of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The veteran filed her claim for service-
connected disability benefits in March 2000, which was before 
she was discharged from active duty in June 2000.  The RO 
granted service connection effective July 1, 2000, the day 
following her military discharge.  VA regulations provide 
that when a veteran files a benefits claim prior to discharge 
from active duty, the earliest effective date for 
compensation is the day following separation from active 
service.  38 C.F.R. 
§ 3.400(b)(2) (2006).  Thus, the veteran has not been 
prejudiced by the omission of this element because service 
connection has already been established effective the 
earliest date permissible by law.  Any changes to the 
initially assigned ratings would be applied retroactively, 
effective on that date.  38 C.F.R. § 3.400(o)(1) (2006).  

Finally with regards to VA's duty to notify, the Board finds 
that no Pelegrini II violation exists.  After the issuance of 
the August 2003 notice, the RO reconsidered the issues and 
prepared a supplemental statement of the case (SSOC), dated 
in October 2005.   

The Board also finds that VA has fulfilled its duty to 
assist.  In response to the Board remand of December 2004, 
the Appeals Management Center (AMC) obtained medical records 
from VAMC Charleston, the Charleston Naval Hospital, and Dr. 
F.  The record shows that VA examinations were conducted at 
VAMC Charleston for the purpose of evaluating the severity of 
the veteran's bilateral knee disabilities, and the nature and 
etiology of any upper right arm disability.  The record also 
shows that these examinations were performed by doctors who 
had not previously examined or treated the veteran, as 
required by the Board remand.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Accordingly, the Board will proceed with appellate review.

II.  Higher Initial Ratings for Bilateral Knee Conditions

Evidence

In a QTC examination report, dated in May 2000, Dr. D.K. 
noted the following history as reported by the veteran.  The 
veteran complained of pain, weakness, stiffness, swelling, 
inflammation, instability, locking, fatigue, and a lack of 
endurance in both knees.  The veteran reported taking Motrin, 
but discontinued its use because of side effects.  On 
examination, the knees were noted to be of normal appearance 
with no swelling, heat, redness, drainage, or abnormal 
movement.  Crepitus was present bilaterally.  Flexion was to 
140 degrees, extension to zero degrees bilaterally.  
McMurray's and drawer tests were negative for instability.  

In a report from Brown and Radiology Associates, dated in May 
2000, Dr. W.L. noted very minor changes of early 
chondromalacia patella in both knees, worse in the left.  

In the veteran's notice of disagreement, dated in March 2001, 
she stated that she had difficulty walking up and down 
stairs, sitting down, and bending to pick things up.  

In a VA examination report, dated in April 2002, Dr. R.A. 
stated that the veteran reported no discreet knee injury, but 
was involved in a considerable amount of running while in the 
military.  Dr. R.A. reported that on examination, ranges of 
motion in the knees were demonstrated inconsistently.  While 
sitting, the veteran was able to flex to at least 120 degrees 
on each side with complaints of inability to extend her knee 
beyond 20 degrees of flexion.  In the standing position, 
however, the veteran was able to comfortably extend her knee 
to zero degrees while she stated vehemently that she was 
unable to flex either knee beyond 90 degrees, or the right 
knee beyond 75 degrees, according to Dr. R.A.  

Dr. R.A.'s diagnoses were complaints of chronic bilateral 
knee pain without injury and without any objective 
abnormalities to substantiate these complaints.  
 
A transcript of a travel board hearing held at the Columbia 
RO, dated in July 2004, showed that the veteran provided the 
following testimony.  The veteran testified that her knee 
disability made it difficult for her to walk and that her 
knees gave out at times.  The veteran stated that she felt a 
30-40 percent evaluation was warranted for each knee.  

In a VA examination report, dated in July 2005, Dr. J.H. 
noted the veteran's history of running and jumping while in 
the military.  Dr. J.H. also noted that the veteran had been 
placed on multiple profiles due to knee pain while in the 
service.  Dr. J.H. noted that the veteran reported 
experiencing flare-ups associated with joint disease.
   
On physical examination, Dr. J.H. noted that active and 
passive flexion of the right knee were to 60 and 62 degrees 
respectively.  Repetitive use caused additional loss of 
motion to 50 degrees.  In the right, extension was limited to 
zero degrees.  In the left knee, Dr. J.H. found that active 
and passive flexion was to 60 and 64 degrees respectively, 
but with no additional loss of motion on repetition.  
Extension was to zero degrees.  

Dr. J.H. found no evidence of deformity, giving away, 
instability, stiffness, weakness, locking, effusion, or 
episodes of dislocation or subluxation.  Dr. J.H. detected 
crepitus, grinding, guarding, and painful movement in both 
knees.  Dr. J.H. stated that x-rays were within normal 
limits.

Dr. J.H. diagnosed bilateral chondromalacia.  Dr. J.H. stated 
that the effects of the disability were decreased mobility 
and pain.  Effects on the following daily activities were 
considered to be mild: chores, shopping, exercise, sports, 
recreation, and traveling.  The following activities were not 
considered to be affected by the disability: feeding, 
bathing, dressing, and grooming.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

Degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003 (2006).  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).    

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, a 20 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Analysis

Each of the veteran's knee disabilities are currently rated 
as 10 percent disabling pursuant to Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  As noted above, 
ratings pursuant to Diagnostic Code 5003 are determined by 
the limitation of motion under the appropriate diagnostic 
code for the specific joints involved.  In this case, 
Diagnostic Codes 5260 and 5261, which address limitation of 
motion of the knee, must be considered.

The medical evidence from all three VA examination reports 
fail to show flexion to be limited to 30 degrees - the degree 
of limitation necessary for the next higher rating - for 
either knee.  The evidence also fails to show that the next 
higher rating is warranted based on limited extension.  
Although Dr. R.A. noted in the April 2002 report that the 
veteran complained of not being able to extend her knees 
beyond 20 degrees, the veteran subsequently demonstrated an 
ability to fully extend while standing.  The fact that Dr. 
R.A. concluded that there was no objective evidence of 
abnormality indicates that he could not substantiate the 
complaints of an inability to extend the knees beyond 20 
degrees.  Dr. R.A.'s conclusion, and the findings of the 
other two VA examinations with regards to leg extension, lead 
the Board to find that there is no basis for a higher rating 
based on limited extension in either knee.  

The Board has considered other diagnostic codes for the 
purpose of determining whether the veteran is entitled to a 
rating in excess of 10 percent for either knee under any one 
of them.

A rating higher than 10 percent is not warranted for either 
knee under Diagnostic Code 5257 (recurrent subluxation or 
lateral instability) because the evidence does not show 
moderate recurrent subluxation or lateral instability of 
either knee.  To the contrary, the evidence shows that 
clinical testing detected no instability in either knee.  

In regard to Diagnostic Code 5258 and 5259, the medical 
evidence does not show dislocation of the semilunar cartilage 
of the knee with frequent episodes of "locking," pain, and 
effusion, or symptoms due to the removal of semilunar 
cartilage of either knee.  A rating is not warranted under 
either of these codes.

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of initial ratings in 
excess of 10 percent under Diagnostic Code 5003 or any other 
diagnostic code for the knee disabilities.  Also, the knee 
disabilities and resulting impairment have not been shown to 
be manifested by greater than the criteria associated with a 
10 percent rating during any portion of the appeal period.  
Accordingly, staged ratings are not in order and a 10 percent 
rating for each knee is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet.  App. 119 
(1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected knee disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected knee disabilities interfere 
with her employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for higher ratings on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Service Connection for an Upper Right Arm Disorder

Evidence

In a QTC examination report, dated in May 2000, Dr. D.K. 
noted that the veteran complained of numbness and a burning 
sensation in the arm.  

On examination, the right shoulder was determined to be 
nontender and without heat, redness, swelling, effusion, 
drainage or abnormal movement.  Flexion was to 180 degrees, 
and internal and external rotation to 90 degrees.  In the 
upper extremities, motor function, strength, and reflexes 
were normal.  

In a report from Brown and Radiology Associates, dated in May 
2000, Dr. W.L. noted normal bony outline of the right humerus 
without abnormality in the shoulder.  

In a VA examination report, dated in April 2002, Dr. R.A. 
reported that the veteran complained of occasional soreness, 
numbness, and weakness in the right arm and hand.  Dr. R.A. 
reported that the veteran intentionally decided not to use 
that arm because she wanted to protect it.  Dr. R.A. stated 
that the veteran demonstrated full range of motion with 180 
degrees of forward flexion, 100 degrees of abduction and 90 
degrees of internal and external rotation on each side.

Dr. R.A.'s diagnoses were complaints of right arm numbness 
and loss of strength, unsubstantiated by physical examination 
and other findings.  

In a VA neurological examination report, dated in July 2005, 
Dr. A.T. noted the veteran's history of right upper extremity 
pain after a motor vehicle accident.  On examination, Dr. 
A.T. noted that gait, cranial nerves, coordination, 
sensation, strength, and deep tendon reflexes were all 
normal.  Dr. A.T. also noted that studies of the median and 
ulnar nerves in both upper extremities were normal.  Dr. A.T. 
concluded that there was no neurological dysfunction and 
noted that the claims file had been available for review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

Service connection for a right upper arm condition must be 
denied because the objective medical evidence does not show a 
current disability.  Four different doctors examined the 
veteran's right shoulder, yet none found any objective 
evidence of abnormality.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  As no 
current disability of the right upper arm has been clinically 
shown, there is no basis upon which compensation may be 
based.

The veteran's allegation that she has a right upper arm 
condition is based on her own diagnosis.  However, as a lay 
person, she has no professional expertise.  Lay assertions 
regarding medical matters such as diagnosis or etiology of a 
disability have no probative value since lay persons are not 
competent to offer medical opinions.  The law is well 
established that where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a higher initial rating for service-connected 
chondromalacia of the left knee is denied.

Entitlement to a higher initial rating for service-connected 
chondromalacia of the right knee is denied.

Entitlement to service connection for a right upper arm 
condition is denied.


REMAND

The Board finds that the issue of entitlement to a higher 
initial rating for service-connected arthritis of the right 
hand must be remanded for further development.  
The Court has held that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board 
must insure compliance.  Id.  

In the December 2004 Board remand, the Board requested that 
the veteran be provided with a VA examination for the purpose 
of determining the nature and severity of her service-
connected right hand disability.  For this disability, the 
Board requested that the examiner identify normal ranges of 
wrist/hand motion and then state the veteran's actual passive 
and active ranges of right hand motion in degrees.  The VA 
examiner did not do this.  The Board finds that the VA 
examination was inadequate and the issue must be remanded so 
that another examination can be performed.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination at Charleston VA 
Medical Center.  The examination must be 
performed by a physician who has not 
treated her or conducted any VA 
examination prior to the July 2005 VA 
examination.  The physician who conducted 
the July 2005 examination may conduct the 
examination directed in this remand.  The 
claims file should be made available to 
the examiner for review and the examiner 
should confirm in the report that the file 
was available for review.  The veteran 
should be advised that the examination 
requested in this remand is necessary to 
evaluate her claim, and that a failure to 
report for a scheduled examination, 
without good cause, could result in the 
denial of the claim.  38 C.F.R. § 3.655(b) 
(2006).  A copy of the notification letter 
should be associated with the claims file.  

All indicated studies, including x-rays 
and range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should identify normal ranges of 
wrist/hand motion and then state the 
veteran's actual passive and active ranges 
of right hand motion in degrees.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.

The examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.   

2.  Thereafter, the veteran's claim of 
entitlement to a higher initial rating for 
service-connected arthritis of the right 
hand should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


